United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4200
                                   ___________

Thomas Dam,                          *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * District of Nebraska.
Life Insurance Company of North      *
America,                             * [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                             Submitted: November 27, 2006
                                Filed: November 30, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

      Thomas Dam appeals the district court’s1 grant of summary judgment in favor
of Life Insurance Company of North America (LINA) on his state law claims for
improper denial of insurance benefits following the loss of his vision in one eye. Dam
challenges only the district court’s application of the Employee Retirement Income
Security Act of 1974 (ERISA) to his claims. He argues that the court erred in



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
determining that the insurance benefits he sought did not fall within ERISA’s “safe
harbor” provision.2

       Upon de novo review, we conclude the evidence presented by the parties
established beyond genuine dispute that Dam’s employer contributed to the insurance
program under which he sought the benefits, and thus the district court did not err in
determining that the benefits at issue did not fall within the safe harbor provision. See
Celotex Corp. v. Cattrett, 477 U.S. 317, 322-23 (1986) (summary judgment review
standard); Moorman v. UnumProvident Corp., 464 F.3d 1260, 1265-69 (11th Cir.
2006) (ERISA governs employee welfare benefit plan, which is “‘any plan, fund, or

      2
       The so-called “safe harbor” provision, 29 C.F.R. § 2510.3-1(j) (2005), states:

      (j) Certain group or group-type insurance programs. For purposes of
      Title I of the Act and this chapter, the terms “employee welfare benefit
      plan” and “welfare plan” shall not include a group or group-type
      insurance program offered by an insurer to employees or members of an
      employee organization, under which

             (1) No contributions are made by an employer or employee organization;

             (2) Participation [in] the program is completely voluntary for
             employees or members;

             (3) The sole functions of the employer or employee organization
             with respect to the program are, without endorsing the program,
             to permit the insurer to publicize the program to employees or
             members, to collect premiums through payroll deductions or dues
             checkoffs and to remit them to the insurer; and

             (4) The employer or employee organization receives no
             consideration in the form of cash or otherwise in connection with
             the program, other than reasonable compensation, excluding any
             profit, for administrative services actually rendered in connection
             with payroll deductions or dues checkoffs.

                                          -2-
program . . . established or maintained by an employer’ to provide benefits through
an insurance policy” (quoting 29 U.S.C. § 1002(1)); requirements for safe harbor
exception are strict; failure to meet one criterion rendered exception inapplicable);
Medford v. Metro. Life Ins. Co., 244 F. Supp. 2d 1120, 1125 (D. Nev. 2003) (all four
safe harbor criteria must be met; employer’s contribution under plan precluded
applicability of safe harbor exception).

       We thus conclude that the district court did not err in applying ERISA to Dam’s
state law claims, and, accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -3-